DETAILED ACTION

Claim Status
Claims 1-2, 6, 8-9, 11-17, 19, 21-27 is/are pending.
Claims 1-2, 6, 8-9, 11-17, 19, 21-27 is/are rejected.
Claims 3-5, 7, 10, 18, 20 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 03/08/2022 have been withdrawn in view of the Claim Amendment filed 07/22/2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 03/08/2022 have been withdrawn in view of the Claim Amendment filed 07/22/2022.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8-9, 11-17, 19, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	LORENTZEN ET AL (US 2014/0363332) or LORENTZEN ET AL (US 2013/0186905),
	in view of SELEPACK ET AL (US 2013/0098928),
	and in view of OWEN ET AL (US 2012/0205386), 
	and in view of MAYR ET AL (US 2010/0247827),
	and in view of PROUVOST ET AL (US 2013/0224413).
	LORENTZEN ET AL ‘332 and ‘905 disclose tabs (e.g., pull tabs used for opening cans or containers -- for example (116)) made from can end stock, wherein a metal sheet material is optionally coated with a curable coating (216) to form a coated can end stock (224). (LORENTZEN ET AL ‘332, entire document, e.g., Figure 1B, 2, etc.; paragraph 0045-0046, 0055, 0061-0063, 0081, 0089-0090, 0094, etc.) (see corresponding portions of LORENTZEN ET AL ‘905)  However, the reference does not specifically discuss the recited coating composition.
 	SELEPACK ET AL ‘928 discloses that it is well known in the art to apply food grade coatings to body, end, and tab stock because these components come in contact with foods (or drinks).  (paragraph 0004, etc.)
	OWEN ET AL ‘386 discloses that it is well known in the art to apply curable coatings (e.g., polyester-based, etc.) with a combination of flexibility, resistance with cracking or damage, and chemical resistance to metal stock, wherein the coated metal stock is used to form known can components (e.g., can ends, tabs, etc.) which are subject to severe fabrication processes, and which are also subject to direct or indirect food contact. (paragraph 0009, 0011, 0015-0017, 0020, 0029-0031, etc.)
	MAYR ET AL ‘827 discloses that it is well known in the art to apply polyester-based coatings to metal sheets used for food and beverage containers (e.g., “easy open” end closures, etc.) and/or pre-formed can components (e.g., 2-piece food cans; 3-piece food cans, food can ends, beverage can ends, etc.), wherein the coatings are formed from a coating composition comprising: 
(i) a polyester resin in amounts of at least 50 wt%; 

(ii) a crosslinking agent (e.g., aminoplast crosslinkers, etc.) in amounts of preferably, but not limited to, 0.1-10 wt%; 

(iii) an additional phenolic resin (e.g., phenol-formaldehyde resins, etc.) which is capable of reacting to the polyester resin and/or the crosslinking agent, thereby effecting additional crosslinking in the coating in amounts of preferably, but not limited to, 0.5-10 wt%; 

(iv) an acid catalyst (e.g., dodecylbenzene sulfonic acid; phosphoric acid; etc.) wherein a tin-containing acid catalyst is not required), in typical amounts of 0.05-5 wt%; 

(v) lubricant (e.g., in exemplary (i.e., non-limiting) amounts of about 1.96-2.2 wt%), which is not required to be a tin-containing compound;

(vi) other optional additives, which are not required to be tin-containing compounds;
 
wherein the resulting coatings are substantially free of BPA, BPF, BADGE, and BFDGE.  Tin compounds are not required in the disclosed coatings.  Certain embodiments of the disclosed coatings utilize a combination of aminoplast crosslinking resin and phenol-formaldehyde resin.  The coatings are suitable for coating metal substrates and/or coating both the interior and exterior of metal food or beverage cans, including can ends (e.g., easy open can ends, etc.). The coatings can be applied to a metal substrate and cured before forming (e.g., via a coil coating process, etc.) or applied to a pre-formed or fabricated substrate followed by curing. Coated metal substrate are typically formed by: (i) a sheet bake process in which the coating compositions are applied to a metal substrate in one or more layers, then heated to about 150-220 ºC for about 1-20 minutes; or (ii) a coil-coating process in which the coating compositions are applied to a metal substrate, followed by heating to 230-300 ºC for 2-20 seconds; wherein the resulting dry cured coating layer(s) have a preferred individual dry coating weight of 6-12 g/m2 and in the case of multiple coating layers, a preferred overall dry coating weight of 12-24 g/m2.  The resulting coatings exhibit good corrosion resistance and chemical resistance to food or drink contents, in combination with excellent adhesion to metal substrates and very high flexibility in order to maintain coating integrity during conventional machining and fabrication operations (e.g., drawing, stamping, creasing, flanging, etc.) associated with the production of two-piece cans, three-piece cans, or food or beverage can ends and closures. (entire document, e.g., paragraph 0001-0004, 0006-0013, 0021, 0033-0034, 0050-0052, 0055-0061, 0064, 0071-0075, 0080-0083, 0088-0090, 0092, 0094-0096, 0099-010, 0103-0104; 0109; etc.)
	PROUVOST ET AL discloses that it is well known in the art to use tin-free catalysts (e.g., dedecylbenzenesulfonic acid, etc.) in polyester-based coatings for metal sheets used for food and beverage containers (e.g., for can ends, etc.) which are substantially free of BPA, BADGE, and BFDGE.  The reference further discloses that it is well known in the art to use tin-free catalysts (as an alternative to tin-containing catalysts) to produce the polyesters used in polyester-based coatings for metal sheets used for food and beverage containers (e.g., for can ends, etc.) which are substantially free of BPA, BADGE, and BFDGE.  The reference further discloses that polyester-based coatings can be applied to a substrate and cured before forming (e.g., via a coil coating process), or alternatively, the coatings can be applied and cured after fabrication or shaping of the metal substrate.   (entire document, e.g., paragraph 0004, 0017-0020, 0025, 0039-0040, 0089-0092, 0095, 0107, 0115-0122, 0216-0217, 0222;5 Table 1-3; etc.) 
Regarding claims 1-2, 6, 8-9, 11-13, 15-17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known curable polyester-based food grade coating free of BPF, BPA, BADGE, and BFDGE with excellent fabrication properties as disclosed in MAYR ET AL ‘827 to metal sheets used to produce coated can end stock or tab stock (as suggested by SELEPACK ET AL ‘928 and OWEN ET AL ‘386) which is subsequently used to form pull tabs for cans or containers in accordance with LORENTZEN ET AL ‘332 (or LORENTZEN ET AL ‘905) in order to produce pull tabs with useful protective and/or corrosion-resistant coatings while also avoiding potential safety concerns associated with said BPF, BPA, BADGE, and BFDGE compounds. 
	Further regarding claims 1, 11-12, 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of known crosslinking agents, such as an amino crosslinking agent and a phenolic resin also capable of crosslinking as suggested in MAYR ET AL ‘827 in order to more readily optimize the curing characteristics and the final performance properties (e.g., coloration, chemical resistance, corrosion resistance, flexibility, elongation, adhesion, etc.) for specific packaging applications and metal can component configurations.
 	Further regarding claims 1, 11-12, since MAYR ET AL ‘827 does not require the use of tin-containing catalysts and does not require the use of any tin-containing compounds, MAYR ET AL ‘827 discloses coating compositions which are “substantially free of dialkyl tin compounds, oxides, or derivatives thereof”, which is further supported by PROUVOST ET AL, which provides evidence that polyester-based coatings for metal sheets used for food and beverage containers (e.g., for can ends, etc.) can be readily formulated by one of ordinary skill in the art to be free of tin-containing catalysts and tin-containing compounds.
 	Regarding claims 8, 21-27, since polymeric coatings have a typical density of about 1-2 g/cm3, the Examiner has reason to believe that the individual or overall dry coating weights in MAYR ET AL ‘827 (individual layer thicknesses of 6-12 g/m2; overall coating thicknesses of 12-24 g/m2) would correspond dry coating thicknesses of about 6-48 microns, which at least partially reads on the dry film thicknesses recited in claims 8, 21-27, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the thickness of polyester-based coatings in accordance with MAYR ET AL ‘827 applied to metal sheets intended for pull tab stock in order to obtain the optimal combination of fabrication properties (e.g., flexibility, elasticity, etc.), protective properties (e.g., corrosion resistance, etc.), and cost considerations for specific end-use applications.
	Regarding claims 14, 16, since the can end stock of LORENTZEN ET AL ‘332 and ‘905 is typically, but not required to be, coated prior to forming, one of ordinary skill in the art would have applied the coatings of MAYR ET AL ‘827 to the tabs of LORENTZEN ET AL ‘332 and ‘905 after fabrication (as suggested by MAYR ET AL ‘827 and PROUVOST ET AL) of the tab, followed by curing, in situations when the tab stamping and/or tab forming process is particular severe (to prevent damage to the coating, etc.) and/or when the coating is utilized to protect underlying layers or elements (e.g., printing, laser etching, etc.) on the pre-formed tab or assembled can end.  Additionally and/or alternatively, one of ordinary skill in the art would applied the coating composition of MAYR ET AL ‘827 to a pre-formed coated tab, followed by curing, in order to cover or repair damage or defects in a previously applied coating caused by the stamping and forming process.
	Alternatively, regarding claim 16, since crosslinkable coatings generally have less flexibility and/or elasticity after crosslinking, one of ordinary skill in the art would have coated the can end stock of LORENTZEN ET AL ‘332 and ‘905 prior to forming, but wait to complete cure (i.e., hardening) the coating after forming into a tab article in order to allow the coating to retain a high degree of flexibility and/or elasticity during the forming process, and thereby reduce possible damage to said coating during manufacture.

Claims 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
  	LORENTZEN ET AL (US 2014/0363332) or LORENTZEN ET AL (US 2013/0186905), in view of SELEPACK ET AL (US 2013/0098928), and in view of OWEN ET AL (US 2012/0205386), and in view of MAYR ET AL (US 2010/0247827), and in view of PROUVOST ET AL (US 2013/0224413), 
		as applied to claims 1, 11-12 above, 
 	and further in view of KNOTTS ET AL (US 2014/0131353).
	KNOTTS ET AL discloses that while it is typical for the cap or closures of metal cans to be stamped from pre-coated metal stock, it is also known in the art that such cap or closures can also be coated after formation. (paragraph 0036, etc.)
 Regarding claims 14, 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coatings of MAYR ET AL ‘827 to the tabs of LORENTZEN ET AL ‘332 and ‘905 after formation (as suggested by MAYR ET AL ‘827 and PROUVOST ET AL) of the tab, followed by curing, as suggested by KNOTTS ET AL when the stamping and/or forming process is particular severe (to prevent damage to the coating, etc.) and/or when the coating is utilized to protect underlying layers or elements (e.g., printing, laser etching, etc.) on the pre-formed tab or assembled can end.  Additionally and/or alternatively, one of ordinary skill in the art would applied the coating composition of MAYR ET AL ‘827 to a pre-formed coated tab, followed by curing, in order to cover or repair damage or defects in a previously applied coating caused by the stamping and forming process.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
 	(A) Applicants argues that the references cited in the rejections under 35 U.S.C. 103 fail to disclose “that the coating composition itself is substantially free of dialkyl tin compounds, oxides, or derivatives thereof”.  However, since MAYR ET AL ‘827 does not explicitly require the presence of any type of  “dialkyl tin compounds, oxides, or derivatives thereof” (catalyst or not) in the disclosed coating compositions, MAYER’ ET AL ‘827 at least implicitly discloses coating compositions which do not contain (i.e., are “substantially free of”) any “dialkyl tin compounds, oxides, or derivatives thereof”.

MPEP 2144.01    Implicit Disclosure [R-10.2019]

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).

 	Furthermore, contrary to Applicant’s assertions, PROUVOST ET AL provides evidence that polyester-based coatings for metal sheets used for food and beverage containers (e.g., for can ends, etc.) can be readily formulated by one of ordinary skill in the art to be free of tin-containing catalysts and any other tin-containing compounds (e.g., Example 1, Run 2 in Table 1; Table 3).
 	(B) Applicant argues that MAYER’ ET AL ‘827 teaches away from coating compositions which are “substantially free of dialkyl tin compounds, oxides, or derivatives thereof” bccause the reference discloses that “in preferred embodiments, tin catalysts are used for accelerating the rate of cure of the coating composition”.  However, the exact language in MAYR ET AL ‘827 is that “In certain preferred embodiments, tin catalysts are used for accelerating the rate of cure of the coating composition” (emphasis added).  The use of the term “certain” in the phrase “certain preferred embodiments” reasonably implies that the expressed preference applies to a particular subset (i.e., not all) of the reference’s preferred embodiments, and therefore MAYR ET AL ‘827 suggests that there are other preferred embodiments which do not utilize tin-containing catalysts.  This implication is supported by MAYR ET AL ‘827’s disclosure of other suitable catalysts (e.g., phosphoric acid compounds; sulfonic acid compounds, aluminum-based catalysts; etc.) which do not contain tin (i.e., are tin-free).  
 	Furthermore, the mere disclosure of a preference does not constitute a clear teaching away from other explicitly (or implicitly) disclosed embodiments.  

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In the present instance, MAYR ET AL ‘827 clearly discloses catalysts which do not contain tin compounds (e.g., phosphoric acid compounds; sulfonic acid compounds, aluminum-based catalysts; etc.) as viable alternatives to tin-containing catalysts for increasing the rate of cure or crosslinking in the coating composition.  Furthermore, MAYR ET AL ‘827 does not require the presence of any tin-containing compounds (such as the recited “dialkyl tin compounds, oxides, or derivatives thereof”) in the coating composition.
 	Therefore, contrary to Applicant’s assertions, the absence of an explicit disclosure of coating compositions in MAYR ET AL ‘827 which are “substantially free of “dialkyl tin compounds, oxides, or derivatives thereof” does not constitute a clear teaching away from a coating composition in accordance with MAYR ET AL ‘827 when: (i) MAYR ET AL ‘827 does not require the use of tin-based catalysts in all possible embodiments: (ii) MAYR ET AL ‘827 only expresses a preference for tin-based catalysts with respect to a particular subset of preferred embodiments, which at least implicitly suggests other preferred (or non-preferred) embodiments which do not contain tin-based catalysts (see MPEP 2144.01, as cited above); (iii) MAYR ET AL ‘827 clearly permits the use of other non-tin-containing catalysts in the disclosed coating composition, which again at least implicitly suggests other embodiments which do not contain tin-based catalysts (see MPEP 2123, as cited above); and (iv) MAYR ET AL ‘827 does not explicitly require the presence of any type of tin-based compound in the disclosed coating composition as a whole, which at least implicitly suggests coating compositions which, as a whole, are free of any tin-based compound (see MPEP 2144.01, as cited above).  
 	Furthermore, PROUVOST ET AL provides evidence that polyester-based coatings for metal sheets used for food and beverage containers (e.g., for can ends, etc.) can be readily formulated by one of ordinary skill in the art to be free of tin-containing catalysts and any other tin-containing compounds by using tin-free catalysts to produce the polyester resin (e.g., Example 1, Run 2 in Table 1) and using no tin-based compounds in the coating composition as a whole (e.g., Table 3).
 	Applicant has not provided evidence of unexpected results and/or criticality from the absence of “dialkyl tin compounds, oxides, or derivatives thereof” commensurate in scope with the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 13, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787